     Case 5:21-po-00008 Document 4 Filed on 07/06/21 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                               ENTERED
                            LAREDO DIVISION                                     July 06, 2021
                                                                             Nathan Ochsner, Clerk

UNITED STATES OF AMERICA
                    Plaintiff

v.                                             Case No.: 5:21−po−00008
                                               Magistrate Judge Christopher dos
                                               Santos
William Martinez−Lopez
                          Defendant



                                    JUDGMENT

      On July 6, 2021, the above named defendant appeared in person and with
counsel.
      Whereupon the defendant entered a plea of guilty to the offense of entering the
United States illegally at a place other than as designated by the immigration officers,
in violation of 8 U.S.C. 1325(a)(1), as charged in the Criminal Complaint; and the
Court having asked the defendant whether he/she had anything to say why judgment
should not be pronounced, and no sufficient cause to the contrary being shown or
appearing to the Court;
      IT IS ADJUDGED that the defendant is guilty as charged and convicted.
      The defendant is hereby sentenced to time served.
       Based on the Government's motion, the Court finds that reasonable efforts to
collect the $10.00 special assessment are not likely to be effective. Therefore, the
assessment is hereby remitted.

      DONE at Laredo, Texas, on July 6, 2021.
